CHRIS DANIEL               01-14-01034-CR
                               HARRIS COLJNTY DISTRICT CLERK




December 24, 2014                                                              FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
BRIAN MARCUS MIDDLETON                                                 12/31/2014 10:44:32 AM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
7322 SW FRWY., SUITE 1980                                                       Clerk
HOUSTON, TX 77074-7004

Defendant's Name: TELLY J. SMITH

Cause No: 1413462

Court: 230TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/22/2014
Sentence Imposed Date: 12/22/2014
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: BRIAN MARCUS MIDDLETON



Sinpel Y,


~
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TRISH MATTHEWS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                          Cause No.        IL:j13 Lfft               ~
                                        ~                 T"~STATEOFTEXAS                              ,.

                           ~5vti< ~AtKlAl _ _ _ __
                        2st2 District Court / County Criminal Court at Law No. _ _ __
                                                           Harris County, Texas


                                                           NOTICE OF ApPEAL




On ----i~~'---l.ICI----Io..L..=.~~,........:.~- (date), the defendant in the above numbered and styled cause gives


The unjersigne attorney (check appropriate                      b~x):

    ~ MOVES to withdraw.
    o     ADVISES      the court that he will CONTINUE to represent the def,


Date
    12 - L2-                                         .'




                                                                           A trey (Printed name)

                      Chris Daniel
                                                                               /)!J~az,
                     Dist,ict Clerk

                    oLe 2 2 2014
         nme:~?"~ 0.....,.·~1~-:--_~
               ~ty.TG'U!f
         $Y,______~~------~.
                            n.:;:uty
                 nt (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
     /ASKS        the Court to ORDER that a free record be provided to him.
     o    ASKS     the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting t e requested relief.
     /;'

SWORN TO AND SUBSCRIBED BEFORE ME ON ~~'I;L""""+-------------

By Deputy District Clerk of Harris County, Texas ----H~f\_---------------




hnp://hcdco·intranetJCriminal/Criminal District Courts/Felony Clerks' Inlo Site/Criminal Forms/Nolice of AppeJ.doc   Page I of 3
                                                                    06/01106
                                                                      ORDER

                      DEC     2 2 2014
           On _ _ _ _ _ _ _ _ the Court conducted a hearing and FINDS that defendant / appellant

           o    IS NOT indigent at this time.

         A ' S indigent for the purpose of
                      o employing counsel
                      o paying for a clerk's and court reporter's record.
                    ~ploying counselor paying for a clerk's and court reporter's record.

The Court ORDERS that


     o
 ...,...a--Defendant's / appellant's motion is GRANTED and
                o                                                          (attorney's name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                o     The COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                      defendant / appellant.
BAIL IS:
     o     SET at $ _ _ _ _ _ _ _ _ _ __

     o     To CONTINUE as presently set.

   .;L-DENIED and is SET at No BOND. (Felony Only)


DATE SIGNED: _ _O::....;E;....::C=----2_2_2_0_14_._ _

                                                                                         E PRESIDING,
                                                                            11+........-
                                                                                          DISTRICT COURT /
                                                                               OUNTY CRIMINAL COURT AT LAW No. _ _,

   •                                                                         HARRIS COUNTY, TEXAS




http://hcdco-intriUl                                                            Cause No.

       THE STATE OF TEXAS                                                                  IN THE& DISTRICT COURT

                                                                                           COUNTY CRIMINAL COURT AT LAW No.

                                             , Defendant                                   HARRIS COUNTY, TEXAS


                  TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*
       I, judge   0   f the trial court, certify this criminal case:                                         ,
        .~   ~s not a plea-bargain case, and the defendant has the right·of appeal. [or]
   ~D                   is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                        not withdrawn or waived, and the defendant has the right of appeal. [or]
             o          is a plea-bargain case, but the trial court has given pennission to appeal, and the defendant has the
                        right of appeal. [or]
             o          is a plea-bargain case, and the defendant has NO right of appeal. [or]
             o          the defend                      the right of appeal.

                                                                                                                    ~"T .11.
                                                                                                                                     10. 11 1'1
                                                                                       Date Signed


       . I have received a copy of this. certification. I have also been infonned of my rights concerning any appeal of
          this criminal case, inc luding any, right to file a pro se petition for discretionary review pursuant to Rule 68. of the
          Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copyofthe.court o.f
          appeals's judgment and opinion to my last known address and that·1 have only 30 days in which to file a pro se
         .petition for discretionary reviewin the court of appeals. TEX. R. APP. P.68.2 I acknowledge that, ifl wish to
           appeal. this case and if I am entitled to do so, it is my duty to inform: my appellate attorney, by. written
•• <      communication; of any 'change in the address at which I am currently living any change in my current prison
       , . unit. I understand that, because of appellate deadlines, if I fail to timely· fonn my appellate attorney of any
           change in yaddress, I may lose          opportunity to file~pra sepetition'        discretion




                                                                                        State Bar of Texas ID number:        ()tJ7ffJ"()~
                                                                                        Mailing Address:             12D 1&:;2£:"
                                     _ _ _..::..T:.:.:lm~e::::=::;;;;;;:::::;;:;:;~_ _ _.....:Telephone
                                                             Harrl. County, TellU

                                                BY.----nD::-:.P~U~ty:-----IFax number (if any):
                                                                                                          number:
                                                                                                                     f:!9~~f-oo II'
         • "A defendant in a criminal case has the right of appeal under these·rules. The trial court shall enter a certification of the defendant's
         right to appeal in every case in which it enters a judgment of guilt or other appealable order, In a plea bargain case-that is, a case in
         which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punislunent reconunended by the
         prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
         and ruled on before trial, or (8) after getting the trial court's permission to appeal." TEXAS RULES OF ApPELU.TE PROCEDURE
         25.2(a)(2).
                      APPEAL CARD




Date Notice              ~ .~ ~ .It{
Of Appeal:              I h Itt
Presentation:                                 Vol._ _ Pg._ _

Judgment:                                     Vol._ _ Pg._ _

Judge Presiding
Court Reporter
                           Brat fftiYf
                           1P1m
                                       :.J
                                 matfh (4I2
Court Reporter
Court Reporter
                        -------------------
                        -------------------
Attorney                        .                     I'll
on Trial        mdn I@; I51tJn UtIVV             tJ




Attorney J.t.. ~                     A ~.Jr~ ,¥iN1 .. ~
on Appeal ~'v vf/                    VJ or VI II ( I J1 (.IJV
           Appointed                 L        Hired

Offense      ktjJV1dY 1hift'-Juo.-,()CC
Jury Trial:                         Yes                  No   k


                   __I_~__~~~~~_~__
~;~:::~_c_a_se_s~n~/~
Amount of
Appeal Bond                 if
Appellant
Confined:                           Yes    'Iv          No

Date submiti°ed    IIJJ ~I Jj~
To Appeal Section,__     _"1_______ 7-t--_'
Deputy Clerk"{·Sftr1                      Ch..t/lJ
Notice of Appeal Card RI!\', 9/84